Citation Nr: 9918426	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98 01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for degenerative 
osteoarthritis of the lumbosacral spine secondary to 
degenerative osteoarthritis of the knees.

3.  Entitlement to service connection for degenerative 
osteoarthritis of the right knee.

4.  Entitlement to service connection for degenerative 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1966.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Competent evidence attributing degenerative osteoarthritis, 
spondylosis and discogenic disease in the lumbar spine to 
service has not been presented.


CONCLUSION OF LAW

The claim for service connection for degenerative 
osteoarthritis, spondylosis and discogenic disease of the 
lumbar spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Degenerative Osteoarthritis of the Lumbar 
Spine

The appellant has alleged dual theories in his claim of 
service connection for degenerative arthritis in his lumbar 
spine.  He has contended that degenerative arthritis in his 
lumbar spine is the result of an altered gait caused by 
degenerative arthritis in his knees.  The claim for service 
connection for degenerative arthritis in the knees is the 
subject of a Remand below.  The claim for degenerative 
arthritis in the spine as a secondary service connection 
claim is inextricably intertwined with service connection 
claim on Remand.  Accordingly, the Board will remand this 
secondary claim.

The appellant has also alleged in statements that being 
forced in service to kneel for protracted periods of time in 
the cold and snow while in basic training has led to the 
development of osteoarthritis.  The damage done in service 
has taken years to affect his bones, including his spine.  
This theory of service connection for osteoarthritis in the 
lumbar spine will be addressed.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With a chronic disease, such as arthritis, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant's spine was normal in the January 1964 pre-
induction examination.  The appellant reported no history of 
or current arthritis or rheumatism.  A report of a bone or 
joint deformity was limited to a preservice shoulder 
dislocation.  Treatment records between March 1964 and August 
1965 are silent as to any back complaints.  His spine was 
normal at the time of his separation examination in February 
1966 and he reported no history of or current arthritis, 
rheumatism, bone or joint deformity (with the exception of 
the preservice shoulder dislocation).

An examination was conducted in August 1982 by Dr. Miniter.  
The appellant indicated that in May 1982 he had changed his 
type of Post Office work to include more standing and he 
complained of knee pain.  His posture was normal on 
examination.  Abnormal findings were made as to the right 
knee, but the remainder of the musculoskeletal examination 
was normal.

Dr. Partridge indicated that he first saw the appellant for 
complaints of low back pain in May 1992.  His lumbar spine 
motion was limited and the Schober test was 2.5 cm.  Follow-
up in 1995 showed lumbar spondylosis.  He had low back pain 
with prolonged standing or activities such as lifting.  
Straight leg raising test was to 70 degrees and equal.  He 
was last seen in October 1996 and complained of back pain 
with prolonged standing.  The appellant attributed his 
problems to military service when he had to kneel for 
prolonged periods in snow and ice.  Although Dr. Partridge 
commented on a possible relationship between his knee 
osteoarthritis and the inservice experiences, no comment was 
made as to the appellant's back diagnosis.

A VA examination was conducted in December 1996.  The 
appellant reported that he was forced to kneel on the cold 
ground for extended periods in service.  After leaving 
service and upon working in the Post Office he began to 
experience knee pain and later back pain.  On physical 
examination he was tall and heavily built and appeared to be 
in excellent general health.  He was observed walking from 
the waiting room into the examiner's office and there was no 
indication of a limp.  He moved from sitting to standing, 
from standing to sitting and on and off the examining table 
with no facial expression of discomfort.  In the erect 
position he was able to flex to 80 degrees.  Lateral rotation 
and bending was to 30 degrees.  Hyperextension to 10 degrees 
was possible.  There was no tenderness or paraspinal muscular 
spasm at the waist level.  Associated X-rays revealed 
discogenic disease at L4-5.

The appellant has submitted evidence of post-service 
disability.  In December 1996, a VA examiner diagnosed 
degenerative arthritis of the lumbar spine, and the X-ray was 
interpreted as showing discogenic disease.  Dr. Partridge 
noted that there was lumbar spondylosis.

There is no competent evidence of lumbar spine disease or 
injury, spondylosis or discogenic disease in service.  In 
fact, no complaints as to the back were ever made in service 
and his back was normal at the time of his separation 
examination in 1966.  There is no competent evidence of 
arthritis within one year after separation from service.  The 
first evidence of lumbar spine arthritis was in the 1990's, 
which was many years after separation from service.  In 1982, 
an examination report indicated that there were no other 
musculoskeletal abnormalities other than the right knee.

No competent opinion attributes arthritis, spondylosis or 
discogenic disease to an inservice disease, injury, or 
kneeling on the cold ground.  The only opinion offered to 
make such a link has been that of the appellant.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Accordingly, the appellant lacks the medical expertise to 
offer a competent opinion that links current spondylosis or 
discogenic disease to kneeling in the cold in service.  
Lacking such evidence, the claim is not well grounded.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

When the veteran has not submitted a well grounded claim, VA 
has no further duty to assist him in developing facts 
pertinent to his claim, including no duty to provide him with 
another medical examination.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Although when a claim is not well 
grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
VA fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in February 1998.  The appellant 
canceled his scheduled hearing before the RO in a letter 
submitted in March 1998.  In June 1998 his representative 
indicated the appellant had no further evidence to submit.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  Although the appellant 
has indicated that he is in receipt of Social Security 
Administration disability benefits related to his knee and 
back disability, he has not alleged that the records contain 
any additional information not already in possession of the 
VA.  Accordingly, the Board declines to Remand this portion 
of the claim to develop Social Security Administration 
records.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim as to one theory of his claim.  The result is 
the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 (1996).  
Further, the appellant was adequately informed of the 
deficiencies in the evidence by the RO the appellant has not 
identified any other competent evidence that would complete 
the application.


ORDER

Service connection for a lumbar spine disability is denied.



REMAND

The appellant has claimed service connection for arthritis in 
both knees.  In a letter dated in September 1997, Dr. 
Partridge stated, "On discussion with [the appellant] he 
dates his problems back to his military service when during 
the training periods he had to kneel in ice and snow for 
prolonged periods.  Certainly the osteoarthritis that he has 
would be compatible with repeated knee trauma that might have 
been caused by these conditions."  Development of additional 
medical opinion is necessary to more clearly determine the 
etiology of the appellant's current knee disability.

The file contains an original release form signed by the 
appellant for the development of the treatment records from 
Drs. Partridge and Miniter.  It is unclear whether this 
release was sent and treatment records have not been 
developed.

The appellant has repeatedly advised that he was developing 
further evidence to support his claim, although his 
representative indicated in June 1998 that the appellant had 
no further evidence to submit.  Any additional supporting 
evidence should be associated with the claims folder.

The claim for secondary service connection for degenerative 
osteoarthritis of the lumbar spine is inextricably 
intertwined with the claim for service connection for 
arthritis in the knees. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should return the claims 
folder with a copy of this Remand to a 
specialist in the field of arthritis.  
The physician should review the claims 
folder in its entirety.  Particular 
attention should be paid to the service 
medical records, the VA examination 
conducted in December 1996 and the letter 
written by Dr. Partridge in September 
1997.  The physician should opine as to 
whether degenerative joint disease 
identified in both knees is related to an 
allegation of kneeling in cold and snow 
in 1964.  A discussion of the period of 
time between separation in 1966 and the 
first identified treatment in 1982, as 
well as the appellant's employment as a 
postal carrier should be included.

2.  The RO should secure a release and 
document its attempt to develop treatment 
records from Drs. Partridge and Miniter.

3.  The appellant and his representative 
are advised that if they have any 
additional supporting evidence including 
medical evidence, service records or lay 
statements it must be submitted.  A well 
grounded claim for service connection for 
arthritis in the spine secondary to 
arthritis in the knees must be submitted.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

